Citation Nr: 1747591	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a low back disability in June 2011 and hearing loss in September 2011.

In his April 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  In a subsequent November 2016 communication, the Veteran's attorney waived (withdrew) such request.

An April 2017 Board decision [by a Veterans Law Judge (VLJ) other than the undersigned] denied service connection for chronic obstructive pulmonary disease and exudative pharyngitis, granted an increased initial 70 percent rating for posttraumatic stress disorder and a total disability rating based on individual unemployability due to service-connected disabilities and remanded the claims of service connection for a low back disorder and bilateral hearing loss for additional development.  The case is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that a chronic low back disorder was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin, and arthritis of the lumbar spine is not shown within one year of service discharge.

2.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a bilateral hearing loss disability, as defined by VA regulation.

CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include SNHL, as an organic diseases of the nervous system, and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within one year following the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

The Veteran's June 1986 entrance examination is silent regarding a preexisting back disability; his spine and other musculoskeletal structure were normal on clinical evaluation.  Accordingly, the Veteran is presumed sound at entrance into service with respect to a low back disability.  Thus, it is necessary to determine if the presumption of soundness is rebutted.  

The service treatment records (STRs) show that the Veteran initially complained of low back pain November 1987, after being involved in a motor vehicle accident (MVA) the previous evening.  The assessment was muscle strain.  Follow-up treatment records include a November 1987 letter from the Veteran's chiropractor which shows diagnoses of lower lumbar sprain/strain complex with lower lumbar intervertebral disc syndrome and lumbopelvic subluxation resulting in bilateral lumbar neuromyalgia.  A November 1987 X-ray report notes a "levosciliosis of the lumbo-sacral spine is present.  The oblique views suggest right-sided L-5 spondylolysis with grade 1 spondylolisthesis of the L-5 on S-1."  A December 1987 treatment report notes "resolving LBP (low back pain)."  On his July 1990 service separation examination, the Veteran reported no history of recurrent low back pain and examination of his spine and other musculoskeletal structure was clinically normal.  The STRs also include a January 1995 examination report during the Veteran's Reserve service which notes that his spine and other musculoskeletal structure was clinically normal.  In addition, January 1995 and January 1997 reports of medical history for Reserve service show the Veteran indicated he had no history of recurrent back pain.  

Private treatment records include a December 2009 report of internal medicine consultation which notes that, on November 22, 2009, the Veteran was bent over while working inside an airplane (at work), when he had the onset of low back discomfort radiating down his legs from the prolonged bending.  The impression included low back pain, symptoms most consistent with low back strain.

A May 2011 VA fee basis examination report notes the Veteran reported his low back disability is due to a 1991 injury, when he fell off of a stairwell on an aircraft carrier (notably, during his May 2011 VA mental health examination, the Veteran reported having a "slipped disc in lower back since 1990" and that "he was treated with chiropractic care; and it was not severe enough to cause a disability").  X-ray of the lumbar spine showed shallow scoliosis otherwise normal lumbar spine.  The diagnosis was lumbar strain, shallow left lumbar scoliosis.  The examiner opined that it is less likely that the Veteran's lumbar strain and shallow left lumbar scoliosis is related to his military service.  The examiner explained that the last treatment for back complaints in service "is dated in 1987, which represents a 34 year time gap from present, which does not establish a longitudinal trend of subjective complaints and objective findings.  Therefore, a causal relationship cannot be established."  The examiner explained that a 1990 examination report marked all areas examined, including the spine, as clinically normal, the Veteran was 19 years old at the time of the motor vehicle accident in service and a strain/mechanical low back pain in a 19 year old soldier would resolve.  

On May 2014 VA back examination, the diagnoses was scoliosis and mild arthritis of the thoracic and lumbar spine.  It is noted that the Veteran reported the onset of his symptoms in 1987, when he fell down a ladder while coming off the flight deck.  He also reported being treated by a chiropractor and stopping such treatment because the condition continued to worsen.  After interview and examination of the Veteran and review of his claims file, the examiner opined that his low back disorder is less likely than not related to his military service because he "had very conservative care for his back injury in 1987.  He returned to regular work.  He passed the Physical Readiness Test in 1992.  After the military, he continued to work as a mechanic."  

A May 2017 VA back examination report shows interview and examination of the Veteran, review of his claims file and includes a diagnosis of lumbosacral strain.  After a thorough and detailed review of the STRs, the examiner opined that it is less likely than not that the Veteran's thoracolumbar spine disorder was incurred in or caused by military service.  The examiner explained that the Veteran's enlistment examination is normal, indicating a presumption of soundness, and the pertinent STRs are all dated in less than a 6 week time period (with the last dated December 23, 1987 and noting "resolving LBP,"), indicating a condition which was acute and transitory.  The examiner also noted that subsequent pertinent examinations were normal and the Veteran reported during the examination that "he did not seek medical attention for his back until about 2000."  The examiner concluded, "[a]fter review of medical records, including Veteran's VBMS [Veterans Benefits Management System] electronic file, and in consideration of acute and transitory in-service event, normal subsequent pertinent exams, and statement in this evaluation regarding temporal relationship, chronicity and continuity cannot be demonstrated; therefore, a connection cannot be established between back condition and in-service event, which makes back condition less than likely directly related to military service."  

In a separate opinion, the examiner further concluded that "[t]here are no available medical records indicating that back condition clearly and unmistakably existed prior to service; therefore, it is less than likely that claimed pre-existing condition was aggravated beyond natural progression by military service."

As noted above, the Veteran is presumed sound at entrance into service with respect to a low back disability.  Thus, it is necessary to determine if the presumption of soundness is rebutted.  The Board finds that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's low back disorder both preexisted and was not aggravated by service.  Indeed, a low back disorder was not found on service enlistment, the Veteran's STRs do not show a history of back impairment prior to service, VA examination reports show the Veteran has reported the initial onset of his back disorder was after injury sustained during service and the May 2017 VA examination report includes the opinion that "[t]here are no available medical records indicating that back condition clearly and unmistakably existed prior to service."  Therefore, there is no clear and unmistakable evidence that the Veteran's low back disorder preexisted service and the Board concludes that the presumption of soundness has not been rebutted.  Wagner, 307 F.3d at 1096.  The claim is therefore one for service connection.  Id.  

It is not in dispute that the Veteran now has a low back disorder, to include arthritis.  It is also not in dispute that he complained of low back pain in service in connection with a November 1987 MVA.  However, the preponderance of the medical evidence shows that the Veteran's low back complaints in service were acute and resolved.  Specifically, although he complained of low back pain in service in November 1987, such symptoms resolved and the Veteran sought no subsequent treatment during the remainder of his military service (including to the time of his January 1997 report of medical history for Reserve service) and the initial post service treatment is not until November 2009, approximately 19 years after service discharge.  To the extent that the Veteran attempts to support his claim of service connection for a low back disorder by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be inconsistent with contemporaneous clinical data, and not credible.  In this regard, the Veteran's recent statements were made for the purposes of obtaining VA benefits more than 20 years after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).

There is no evidence that arthritis of the lumbar spine was manifested in the first post-service year.  The initial post-service record of low back complaints is in November 2009 and arthritis was shown on May 2014 VA back examination.  Accordingly, service connection for a low back disorder on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the lumbar spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's low back disorder may otherwise be related to his remote service (to include a complaint of low back pain in November 1987 noted therein).  Whether there is a nexus between a current low back disorder, such as arthritis, and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise, which the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Veteran's opinions that his current low back disorder is related to his complaint of low back pain in service are merely lay speculations and are not competent evidence.  They are without probative value in this matter. 

In fact, there is nothing in the Veteran's post-service treatment records (other than his own reports) that relates his low back disorder to his service.  Thus, the only competent, and adequate, opinion that directly addresses whether there is a nexus between the Veteran's current low back disorder and his service are the opinions of the May 2011, May 2014 and May 2017 VA examiners to the contrary.  These examiners expressed familiarity with the record, addressed the Veteran's competent allegations of ongoing back complaints since service and provided clear explanations of rationale.  As the opinions are by medical professionals, reflect familiarity with the entire record and include rationale with citation to supporting factual data, they are probative evidence in the matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Because there is no probative evidence to the contrary, much less of equal or greater value, the Board finds these medical opinions persuasive and, indeed, sufficient to refute the Veteran's lay testimony to the contrary. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder.  The benefit-of-the-doubt doctrine is, therefore, not for application and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection: "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a). 

The Veteran's STRs show that, on enlistment examination in June 1986, his pure tone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
0
0
0
0

He reported no history of hearing loss or ear, nose or throat trouble.  An August 1986 Reference Audiogram, which notes that reference was established prior to the Veteran's initial duty in hazardous noise area, demonstrated pure tone thresholds (in decibels) as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
5
0
0

Subsequent Hearing Conservation Data reports in April 1988, March 1989, April 1990, March 1991 noted "no significant threshold shift."  On his July 1990 Report of Medical History for separation, the Veteran reported no history of hearing loss or ear, nose or throat trouble; audiology examination showed pure tone thresholds (in decibels) as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
-5
-5
LEFT
10
15
5
-5
-5

The STRs also include a January 1995 examination report during the Veteran's reserve service which notes that audiology evaluation was "WNL" (within normal limits) and he reported no history of hearing loss.  A May 1996 audiology examination (during service in the Reserves) showed pure tone thresholds (in decibels) as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
10
5
5
0
-5

He also reported no history of hearing loss on reserve service examination in January 1997.  

Private treatment records include a December 2009 notation that the Veteran's hearing was "intact" and he responded to normal speech bilaterally on neurologic evaluation of cranial nerve VII (for hearing).  

On VA fee basis examination in September 2011, the Veteran reported his duties during service included landing signalman and helicopter mechanic, he fired weapons with his right hand, wore hearing protection, required hearing conservation program and his hearing loss had existed since 1999 (however, he was not in receipt of treatment for his hearing loss).  He also reported post-service employment as an aircraft mechanic for 11 years (with hearing protection and hearing conservation program) and use of power tools with hearing protection.  Pure tone thresholds (in decibels) on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
20
LEFT
20
20
10
10
25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner provided no diagnosis of hearing loss "because there is no pathology to render a diagnosis."  The examiner further noted that, based on examination, the Veteran "does not have hearing loss in accordance with VA standards."  

On April 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
55
80
LEFT
50
40
55
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examination report shows that the Veteran's claims file was not reviewed.  The examiner opined that the Veteran's hearing loss is at least as likely as not related to acoustic trauma sustained while serving as an aircraft mechanic in service (the Veteran reported his hearing loss began around 1995 and had gotten progressively worse over time).  The examiner further noted that the Veteran's current audiometric data is consistent with noise induced acoustic trauma such as that associated with aircraft engines (significantly, the examiner provided no comment as to the Veteran's post-service noise exposure, including his 11 year history of employment as an aircraft mechanic).  

On May 2017 VA hearing loss examination, the examiner noted that the pure tone thresholds, in decibels, could not be tested.  After a thorough and detailed review of the Veteran's claims file, the examiner noted the Veteran's military noise exposure as a flight line signalman and working near airplanes and helicopter engines and his civilian noise exposure as an airplane mechanic and trucker.  The examiner noted that the Veteran's "medical history is unremarkable for hearing loss."  Regarding the discrepancy between the prior test results, the examiner commented that the Veteran "had normal hearing until 2011.  Seven months later, in April 2012, results show an extreme change to a moderate to profound bilateral loss.  Such a quickly oncoming loss would have been noticed by the claimant (when questioned, he did not,) and if it were accurate, would not be due to noise damage.  He now presents with even worse pure tone responses, but those results are considered to be unreliable today."  The examiner further explained that, "with three separate audiometric results (today, 2012, 2011) no results can be judged accurate until one is able to be repeated.  Only if the claimant did describe a rapidly increasing hearing loss (he did not) would these results be considered."  Finally, the examiner opined that, "[w]hen looking at any loss due to noise exposure, it should be noted that the claimant had significant noise exposure after military, as a civilian airline mechanic.  For the claimant's claimed condition of bilateral hearing loss, there is no diagnosis because there is no pathology to render a diagnosis."  

Based upon this evidence, the Board finds that the Veteran did not have a hearing loss disability during his active military service and he is not shown to have (or at any time during the pendency of his claim to have had) a bilateral hearing loss disability, as defined by VA regulation.  The earliest clinical evidence of possible hearing loss disability for VA benefits purposes of record is the April 2012 examination report.  However, as clarified and explained by the May 2017 VA examiner, "with three separate audiometric results (today, 2012, 2011) no results can be judged accurate until one is able to be repeated."  Accordingly, the Board finds that the competent and credible evidence of record does not show that at any time during the pendency of the instant claim (or during service as SNHL is a chronic disease warranting presumptive service connection if shown in service) the Veteran was found to have a hearing loss disability (as defined in 38 C.F.R. § 3.385).  

In addition, the Board finds that, even if the Veteran has a current bilateral hearing loss disability, service connection is not warranted as the preponderance of the evidence is against finding that it is related to his military service.  As explained in the May 2017 VA opinion, the Veteran's "medical history is unremarkable for hearing loss" and "[w]hen looking at any loss due to noise exposure, it should be noted that the [Veteran] had significant noise exposure after military, as a civilian airline mechanic.  

The Board acknowledges that there are contrasting medical opinions here - one favorable and two unfavorable to the Veteran's claim.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the medical professional, and whether or not, and to what extent, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In the present case, the Board finds the September 2011 and May 2017 VA opinions to be more probative and persuasive as to the question of a nexus between any current bilateral hearing loss the Veteran may have and his military service because these opinions show review of the clinical evidence of record, to specifically include the Veteran's military and post-service occupational noise exposure.   In contrast, the April 2012 examination report shows that the Veteran's claims file had not been reviewed and there is no mention of prior audiograms showing normal hearing or the Veteran's 11 year history of post-service employment as an airplane mechanic and trucker.  As such, the April 2012 opinion in support of the Veteran's claim is of diminished probative value.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine is, therefore, not for application and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


